 

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 1 of 20

 

Transcript of the Testimony of

Eackles, Tamara

Date: May 14, 2020

Case: Little Rock School District v. Pulaski County Special
School District, et al

Bushman Court Reporting

Janess Ferguson Smith
Phone: (501) 372-5115

Fax: (501) 378-0077
<www.bushmanreporting.com>

EXHIBIT

    
    

 

 

 

 
10
11
i?
13
14
15
16
17
18
LS
20
21
Ze
23
24

oo

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 2 of 20

Eackles, Tamara 5/14/2020 Little Rack School District v. Pulaski County Special school District, et

al

 

 

Page 13
i Heartbeat To Heartbeat. So you have your CNA
certificate?
A. I do, yes, sir.
Oy Give me the year again, August of when?
A. 2008.
O's All right. Just briefly your work ALSTOLry «

Where do you work now?
Department of Human Services.

Which division in DHS?

A

Q

A. OCC, Appeals and Hearings.

Q Okay. And what's your title?

A Administrative Specialist Three.

QO And you do some of the processing and paperwork
for the hearings?

A. Yes, sir, answer the phone.

Oe Okay, yeah, I cut you off. So administrative
work for the Office of Appeals and Hearings?

A. Yes, sir.

Os Do you -- I know that there are several
different areas, like the SNAP program, Child
Maltreatment. Which area do you work in?

A. Well, I'm actually a receptionist and do input
of some appeals, so actually a little hands on in all

area, TEA, SNAP, Medicaid, and Child Maltreatment.

Q. Okay. And how long have you been at DHS?

 

 

Janess Ferguson Smith

Bushman Court Reperting 501-372-5115
10
11
12
13
14
Lah
16
1}
18
Le
20
A
Ze
23
24

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 3 of 20

Eackles, Tamara 5/14/2020 hittle Rock School District v. Pulaski County Special School District, et al

 

Page 14
A. I have been with DHS probably about five years,
but particularly in the occ Appeals and Hearing
Department, probably about three. Maybe -- yeah,
about three.
©. And so you're not assigned to a specific judge?
A. NO, Sir.
Q. Okay. So five years at DHS, and then PELGE to

DHS where did you work?

Magnolia Retirement Center.

Is that an assisted Jivin¢ fadcdlaky?
It is.

How many years there?

Probably about three.

And you were a CNA?

Yes, sir.

Oo Ff OO FP 0 FP DO >

Okay. So that gets us about eight years back.
What was before Magnolia Retirement Center?

A. I did home health. I can't remember the

exact -- oh, Bright Star Home Health before Magnolia.

i. sorry.

Q. How many years, roughly?

A. Maybe a year and a half, somewhere between
there.

Us Roughly that gets us work history back to about

2010?

 

 

 

Janess Ferguson Smith

Bushman Court Reporting 501-372-5115
10
11
12
3
14
15
16
Le
18
19
20
21
ae
oo
24

295

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 4 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

how did you come about that that was what you were

doing?
A. I attended some meetings, as far as, like,
Progressive League in my community. I read about it,

and that's how I came involved.

O% Okay. Are you referring to the College Station
Progressive League?

A. I have attended some meetings, as far as, like,
the production in’ the community and things like that.
I have attended meetings and things of that nature,
and gave my input.

Ch. And -- okay. So is that the League, or the --

that's what Mr. Porter is a member of, and

Ms. Dozier's the -- do you know that name, Ms. Dozer?
A. Yes, Sir;
O, Okay. When did you begin participating in that

association, or that League?
A. As far as for the Progressive League?
Q. The Progressive League, yeah.

Pye Probably I've been involved, maybe, since I was

 

Page 16
A. I understand that I ama representative for
black students, interviewer.
Q. A representative for black students?
A. Yes, Sir:
Q. And how did you gain that understanding? Like,

 

 

Bushman Court Reporting

501-372-5115
10
ded
i
13
14
15
16
17
18
LS
20
Zi
Ae

23

Zo

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 5 of 20

Eackles, Tamara 5/14/2020 Little Reck School District v. Pulaski County Special School District, et al

 

18. You know, once I graduated high school, I
attended meetings and heard about the production of
Progressive League, basically when I probably was,
like, 18, getting involved as far as, like, the
parade, and, you know, things like that with the
community.

QO. Okay. So since 18 it's fair to Say you have

been involved in various activities sponsored or

Is the League the term?
A. Progressive League, yes, sir.
MR. PORTER: Progressive League of
College Station.

QO. Progressive League, Okay.

that you would go by?
MR. PORTER: We just call it the
League.
MR. KEES: Okay.
BY MR. KEES:
QO. So I understand 18 years of being in the

League. Do you recall when you first started

 

hosted by the League?
A. Yes, sir.
Ov And I don't want to misstate what it's called.

MR. KEES: Yeah, I know the full name

Austin. I just -- is there a shorter name

r

Page 17

 

Bushman Court Reporting

501-372-5115

 
10
11
12
LS
14
LS
16
177
18
19
20
21
Ze

23

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 6 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

Page 18

learning about this present lawsuit?
A. I want to say the end of 2017.
QO. 20177
A. Dh=-hu.

MR. PORTER: Is that a "yes"?
A. Oh, yes. I'm sorry.
OQ. Okay. So prior to 2017, you weren't aware of
the desegregation lawsuit?
A. I think I was aware. As far as getting
in-depth with it, it didn't start until 2017.
QO. Okay. So prior to 2017, and correct me if I'm

wrong, would your knowledge have been just because
it's, it's in the paper and on the news, and it's
that kind of awareness?

A. Yes. But as far as awareness, as far as the
children in the community and things of that nature.
QO. That happened -- you started becoming more
aware in 2017?

A. Yes.

Q. Okay. What happened in 2017 that brought, that
caused you to be more engaged?

A. What happened in 2017 that caused me to be more
engaged, I had some issues, as far as my son Cesthing
the proper educational needs that he is needing, and

that's why I became more involved. I had some

 

 

 

Bushman Court Reporting $01-372-5115
10
ea
12
ee
14
La
16
LF
18
19
20
ot
ao

23

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 7 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

to getting more involved in the deseg lawsuit?
A. I noticed issues within that that I noticed

that, that's proceeding with these that I had with

James, some, you know, educational and behavioral
issues.

or Okay. So you first addressed it with ALS
teacher around 2017?

As L oid.

© ¢ And then did you address it with someone else
outside the school system?

A. I didn! t..

Q. Okay. So was the issue in 2017 with James at
College Station, was that ultimately resolved?

A. No.

Q. Okay. What did you do when there was no

resolution at the teacher level?
A. I pushed it. I got more in-depth with the

teacher, and I kind of pushed the issue, as to the

 

Page 19
concerns.
O. And who did you go to with those concerns about
James?
A. His teachers, at that time.
QO. Okay. And then -- and I'll go back and ask

about James in a little bit more detail, but how did

it progress from talking to his teachers about James

 

 

Janess Ferguson Smith
Bushman Court Repo rting

501-372-5115
10
11
12
dd
14
1.5
16
Li}
Le
Ls
20
Zt
22
23
24

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 8 of 20

EBackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

 

Page 25
Q. Okay.

A. So it wasn't like a person Saying, Hey, you are
going to be in this. I was, actually, already
involved with the concerns and things of that nature
that the children were having.

ch Okay. And is this ~- when you are talking
about wanting to get more involved, are these at,
like, League meetings?

A. I'm sorry. What did you Say? What now?

Q. When you decided to get more involved on behalf
of other parents, were those conversations that you
were having at League meetings?

A. Yes, it was mentioned.

O. Okay. And I asked you earlier what your role
was, and you said a representative for black

Students; correct?

A. Uh-huh.
MR. PORTER: Yes?
A Yes.
QO Do you understand --
Eve I'm sorry.
0 What?
A Yes. I keep saying "uh-huh." JI keep saying --
yes. I'm sorry.

QO. Yeah, that's a bad -- we all have that bad

 

 

Janess Ferguson Smith

Bushman Court Reporting 501-372-5115
10
i
2
13
14
LS
16
17
18
1g
20
21
22
23
24

20

Eackles, Tamara 5/14/2020

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 9 of 20

 

 

Page 26

habit, because we want to talk naturally.
Do you understand what your Specific title

is in this lawsuit?

A. I do, yes.
QO. What is that?
A. I'm an interviewer for black students.

MR. PORTER: Intervenor.

A Intervenor. I'm sorry. Intervenor.

Q Intervenor?

A. UH.

QO Okay. And.do you recall when you took on that

official role?

A. I want to say maybe 2018, maybe. And it may
have leading, been the end of -- I'm going to say
ZL

QO. Okay. I see you reading some documents. What

did you bring today with you?

A. I brought the Plan 2000.
QO. Okay. Plan 2000?
A. Uh-huh. I also have the, the docket that was

filed, I want to say, yesterday.
QO. What does that say at the --
MR. KEES: What is the title of that,
Austin?

MR. PORTER: That's the, that's the

 

Bushman Court Reporting 501-372-5115

Little Rock School District v. Pulaski County Special School District, et al

 
0

14

Le

Ls

14

LS

16

cloak

18

19

20

22

23

24

20

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 10 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

Page 27
Motion to Intervene that was filed, I
guess, by Dr. Janice Warren.
MR. KEES: Okay.
THE WITNESS: And I just have the
multipurpose field house information.
BY MR. KEES:
O. Okay. All right. So where did you receive a
copy of Plan 2000?
A. I received a copy of Plan 2000 from
Ms. Springer, and at that time John Walker.
QO. So that's been last year?
A. Yeah. Yes, Sir,
Or: Okay. How did you get a copy of the filing
from yesterday?
A. Mr. Porter.
Os He gave that to you today?
Bux Yes:
Oh Okay. Do you, do you ever get online and check
the docket of filings on this case?
A. I haven't.
QO. Okay. So documents that -- okay. You have got
Plan 2000. You have got the filing from yesterday,
and then you said you had a field house document?
A. Uh-huh .
MR. PORTER: Is that a "yes"?

 

 

 

Janess Ferguson Smith
Bushman Court Reporting 501-372-5115
10

clic

oe

13

14

15

16

ie

18

Ls

20

Za

ae

Ld

24

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 11 of 20

Eackles, Tamara 3/14/2020 Little Reck School District v. Pulaski County Special School District, et al

 

Ox Okay. What other schools in the district, and
I know you have been, you went to the district as a
Student, so let me just say within the past five

years, have you been in any other schools in the

think of it at this time.

QO. Okay.
A. Joe T. Robinson. I'm sorry.
Ox Okay. So you went to the -- well there's two.

There's a high school and a middle.

A. Uh-hoak..

Q. Which one did you --

A. I saw both, the high school and the middle. I
got it -- IT should have said that.

Oe What caused you to go to Robinson? Did you go

in the schools at Robinson?

A. Uh-huh.

MR. PORTER: Yes?
QO 1&8?
A. tes. I"m sorry:

i. Did you go in the middle school and the high

 

Page 32

qi stricre

A. I have.

Q. Which ones?

A. Robinson, of course Mills, of course College
Station, Bates, and there was one other one. T can't

 

 

Bushman Court Reperting

501-372-5115
10
11
lhe”
13
14
15
16
17
18
LS
a
Zk
fe
Zo
24

20

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 12 of 20

Eackles, Tamara 3/14/2020 Little Reck School District v. Pulaski County Special School District,

et al

 

your friend?

A. “They had an honor roll assembly, and just
various things, like cake drives and things of that
nature, fundraisers and stuff like that, just go to
support the kids.

ih Oh, okay. So you went -- were there kids --

were your friends' kids in the middle and high

school?
A. Yes.
QO. And you went to an event there because YOu

friend's kid was there?

Px Tes,
Os, Okay. Have you ever been there -- well, strike
that. Are those the only -- is that the only one

occasion that you have been to Robinson Middle and

ligh School?

 

Page 33
school?
Brive Yes.
oP And when was that last time you went?
A. What is this, 2020? I want to say the end of
"19, proceeding into '20. I went with a friend to
support her children.
Q. What do you mean by that, Ms. Eackles?
A. You mean what do I mean by support?
Oa Yeah, I mean, what caused you to go there with

 

 

25 guson
Bushman Court Reporting 501-372-5115
10

ik

a

13

14

15

16

17

18

12

24)

Zi

Ae

23

24

a)

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 13 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

 

Page 36
Gs What is your understanding of the facility
issues?
A. To my understanding, that the facilities are

not presentable, meaning they're not equal, as far as
presentation, and the, to accommodate the children in
the area.

OQ. Which -- okay. And which facilities are you
talking about are not equal in presentation?

A. I'm speaking in reference to Mills auditorium,
College Station, of course. I want to say Bates, as
far as looking at Joe T. Robinson and the other
schools that's not predominantly in the minority
area.

C. But when you went to Joe T. Robinson Middle
school and High, like I was asking you, you weren't
there to inspect or compare?

A. Correct.

Os Okay. And your understanding of the facility
issues that you just talked about, how did you come
to that understanding?

A. Well, observation. And when I say
"observation," I mean by looking at the comparison,
let's just say from College Station to another
school, or from Mills Middle and High, compared to

Joe T. Robinson High, and so forth.

 

 

Janess Ferguson Smith

man Court Reporting §01-372-5115
10
iE
12
1s
14
15
16
7
18
2
20
21
oot
23
24

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 14 of 20

Backles, Tamara 5/14/2020 Little Rock School District v. Pulaski county Special School Dis

trict, et al

 

 

Page 38
you told me about?
Bos Yes.
O.. Bates, College Staticn?
A. Yes.
QO. Do you know, aside from the facilities that we
have talked about, are you aware of any of the other
issues that are being litigated or are a part. of this
lawsuit?
Avs Io am aware.
Oe Okay. And what are you aware of?
A. I am’aware that some of the facilities that
were supposed to be renovated or, to make it look
better, versus some of the other schools have said
they have been met, but they have not been met, as
far as accommodation for the Kids, the children.
Qe Which facilities are you -- T think you told me
about that. Are you, again, referring to Mills?
A. Yes. Mills and College Station.
QO. Mills High and College Station?
A. Yes. Yes, sir, Mills High and College Station.
Q. Okay. Aside from what I will call the building
programs, or facilities, or school structures, are
you familiar with any other issues that are in this
lawsuit?
A. I am sorry. Can You repeat yourself?

 

_

 

Bushman Court Reporting

501-372-5115
10
11
12
13
14
15
LG
sll
18
19
20
2 1.
22
23
24

25

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 15 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School Dis

tric

ty

et al

 

like, the funding issues, being able to accommodate
students' special needs, the attractiveness, as far
as how it looks, is it accessible, you know, for the
children, and so forth.

O Okay. What do you mean by funding for special

needs? Are you talking again about funding for the

schools?
A. Yes, sir.
Q. Like funding for the schools to be able to make

it more accessible for students?

A, Yes, sir.

oO Is that what you are saying?
A. Yes.

QO Okay.

 

Page 39
. Yeah. So we talked about what I'm calling
facilities --
A. Okay.
QO. -- the buildings.
De Okay.
QO. Are you familiar with any other issue disputes
that are still, that are a part of this lawsuit?
A. I am familiar.
O.. Okay. And what ore those that you are familiar
with?
A. As\.far as the school facilities, as far as,

 

 

Janess Ferguson smith
Bushman Court Reporting

501-372-5115
10

ded,

La

LS

14

15

16

Ly

18

19

20

el.

oe

23

24

AS

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 16 of 20

Eackles, Tamara 5/14/2020 Little Rock School District v. Pulaski County Special School District, et al

 

 

Page 40
A. As well as discipline as well.
QO. Okay. What is your understanding of the
discipline issues?
A. And, again, I'm just speaking on personal. A

lot of times you know, it may, the children who tend
to act out more, there, there seems -- not seems,
there seems to be that they get labeled.

And what I mean by "labeled," On, ‘thie
Student is bad, or whatever, has been acting out two
or three days out of the week.

And they will put them in a PBIS, which is
a behavioral issue class that the students go to if
they can't participate in Fun Fridays, or whatever
school involvement, or participation, you know, for

students who don't act out.

Q And where have you seen this, what school?

A College Station.

QO. College Station?

A Yes, Sir.

QO And is that the only school you have seen that
issue?

A. Yes.

O; So you told me about what you have observed,

but what do you take issue with about how College

Station is handling the behavior of the students?

 

Bushman Court Reporting

Janess Ferguson Smith

 

501-372-5115
10
11
12
13
14
L5
16
17
18
Lo
20
21
eee
23
24

20

Eackles, Tamara 5/14/2020

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 17 of 20

 

 

Page 41
A. I'm sorry. The air had came on, so I didn't --
I caught the last end of your question.
O. I said -- I know you have told me about your
observation --
A. Whe hath.
oF -- at College Station. Some of the students

are put in a PBIS setting for behavioral issues, and
tI want to know. particularly what is your complaint,
or did if you even have one about that process?
A. My issue and complaint is, is that they're
targeting black boys, little black boys who, who
probably do have some behavioral issues that they're,
College Station, or -- well, College Station isn't
able to really accommodate them the way they should.
My problem is if the same students are
acting out, why are you putting them in a Class; a
PBIS class, with the students who are acting out?
You know, it's the same students. So the issue is
not getting resolved.
Q. What -- you used the term "targeting black
boys." What makes you think that College Station is
targeting these students?
A. If you look into it and do a little bit more
research, you will see that it's more than 50 percent

of the kids, of black boys who initiated the PBIS

 

B

Janess Ferguson Smith

ushman Court Reporting 501-372-5115

Little Reck School District v. Pulaski County Special School District, et al

 
10

11

Tea

Ea

14

15

16

LY

18

Lo

20

21

Ze

2

24

we

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 18 of 20

fackles, Tamara 5/14/2020

Little Rock School District v. Pulaski County Special School District, et al

 

behavior, meaning they pull them out if they're not
doing good and place them in a classroom until the
activities are over.

And how do you expect those kids to excel
beyond that if you keep putting them in a classroom
because their behavior is bad, versus targeting, no,
not targeting, trying to get more in-depth as to see
why are they acting out, and such. Placing them in
the classroom, ‘the same students, is not getting to
the problem.

QO. Have you addressed this concern with anyone at

College Station?

A. I have.

QO. Who did you address that with?

A. I had a talk with Mary Carpenter, which is the
principal. I had a talk with Karen Green, which is

James' teacher.
I had a talk with, with Ms. Evans, and I

want to say at that time she was one of the people

who actually sat in the classroom with the kids while

the other kids participated in the good aetivity, or
the achiwitzies ;

QO. So this issue, talking about the PBIS, that,
that arose from James's time at College Station;

right?

 

Page 42

 

Janess Ferguson smith
Bushman Court Reporting

 

501-372-5115
10
11
Le
1S
14
ils
16
LY
18
L3
20
Bal.
22
23
24

20

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 19 of 20

Eackles, Tamara 5/14/2020 Little Rock School District y. Pulaski County Special School District,

et al

 

if I had, you know, correspondences, Mr. Walker and

Springer did, but for right now Mr. Porter.

K's Okay. Do you, do you receive emails, or do you
use email?

A. Yes.

er Okay. Have you ever been asked to review any
type of document before it's filed with the court?

A. Pertaining to this case?

QO. Yes.

A, I ‘can't: really vaguely remember it, but no.

Ox Okay. Do members of the community, do they --

are you a point person for members of the community

-to call: and, and-air any grievances or issues, or let
you know about something that's taken place in the
school system?

A. I haven't been sworn in OF, you know, been
actually appointed to it, but if some parents have
some concerns with issues, I do -—- if I can help,
then, I do, you know, address it with them, help
them.

iis And how often would you Say -- Okay. Thank you
for that. I didn't mean -- yeah, I didn't mean for
you swearing in. I just meant casually.

A. Oh, okay.

Q. How many occasions do you think a parent in the

 

Page 48

 

 

Janess Ferguson Smith

Bushman Court Reporting 301-372-5115
10
eb
L2
Is
14
LS
16
17
18
18
20
vd
La
LS
24

ek

Case 4:82-cv-00866-DPM Document 5649-1 Filed 06/29/20 Page 20 of 20

Backles, Tamara 5/14/2020 Little Reck School District v. Pulaski County Special Schoel District, et al

 

Page 49

school district has called with a, you know, an issue
related to the school, and talked to you about that?
A. It just depends on the certainty of the issue,
as far as, like, behavior or anything like that, it
may be one or two here and there within, like, a two-
or three-month timeframe, but as far as having some
concerns, or trying to get them to the resources they
néed for their children -- and T'n just speaking on
behavior, education, you know, outside sources, as
far as, like, after school program, educational
needs, and stuff like that -- it may be two or three
times a month. Maybe one or two parents say, Hey,
maybe about the Audubon program, or Life Strategies,
or something like that.

he Are these parents in the College Station
community?

A. Some are, and some, they are not.

QO. So the ones that are not in College Station, in
that feeder pattern of Fuller and Mills, where, where
are they generally located?

A. They, they are within the Little Rock School
District. There's only two main districts, Pulaski
County and Little Rock, so.

QO. Okay. So in terms of parents that have kids in

PCSSD, and to the extent they call you to get advice,

 

 

ess Ferguson
Bushman Court Reporting 501-372-5115

 
